DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B, figure 8 in the reply filed on 6/10/2022 is acknowledged.  The traversal is on the ground(s) that “the submitted subject matter of all species is sufficiently related and that the search for the subject matter of any one species would encompass a search for all species.  This is not found persuasive because as outlined in the restriction requirement, each species have unique structural differences, requiring different search strategies in differing technology areas. Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and or species, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the one end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9-11 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Sanai (20150051516).

As to claim 1, Sanai discloses: A treatment instrument having a vibration generating device (2,6,4,3) and a handle (8/7) for operation, the vibration generating device comprising: a housing (outside material making 3, see figure 5,); a generator including a transducer (everything inside 3) disposed within the housing (see figure 3), the transducer generates vibration by using electric energy (paragraph 0061) and a first electric contact (29a) disposed on the housing (see figure 6, seen as on the housing since it is located on a structure that is on the housing); a connector (see figure below) rotatable about a predetermined rotational axis with respect to the housing of the generator (capable of being rotated relative to housing); and a coupler (see figure below) disposed in the connector and having a second electric contact (29b) rotatable about the predetermined rotational axis with respect to the first electric contact in a state in which an electric connection of the second electric contact to the first electric contact is maintained (see paragraph 0115), wherein the connector further includes a conductive member (portion forming wire coming from the terminal) forming a part of an electric path of a current that flows based on an operating input at an operating member (11/12) provided on the handle. Examiner notes “in a state in which an electric connection of the second electric contact to the first electric contact is maintained” is seen as conditional language. Thus, the examiner is taking the position that the electrical connection does not need to be maintained the entire time. Thus, there is a point where element 3 is attached to element 2 (and all contacts are attached), then if 2 is rotated, while element 3 is held still, the second contact would be rotatable relative to the first contact in a state in which an electric connection of the second electric contact to the first electric contact is maintained. 

    PNG
    media_image1.png
    947
    917
    media_image1.png
    Greyscale


As to claim 5, Sanai discloses the invention of claim 1, Sanai further discloses: wherein the connector includes a conductive member (wire attached to 29b) electrically connected to the second electric contact and forming a part of a power supply path through which the electric energy to be supplied to the generator is transmitted (see figures 1-6).

As to claim 6, Sanai discloses the invention of claim 5, Sanai further discloses: a cable (13) extending from the connector (see explanation below) and having the electric path and the power supply path extended within the cable (see paragraph 0012 and 0066). Examiner notes the cable 13 is seen to extend from the entire device, including the connector. 

As to claim 9, Sanai discloses: A treatment instrument comprising: a handle unit having a handle (7) for operation; a rod member (4) supported by the handle (see figure 5) and transmitting vibration on a longitudinal axis; a treatment unit (16) disposed at a distal end of the rod member and performing treatment by applying the vibration to a biological tissue (see figure 1); and a vibration generating device (everything inside 2/7 and 3) configured to be attached to the handle unit (attached during construction of the device), the vibration generating device includes a housing (outside material making 2), a generator including a transducer (everything inside 3) disposed within the housing (see figure 3, inside housing when attached to 2), the transducer generates vibration by using electric energy (paragraph 0061) and a first electric contact disposed on the housing (29a, seen as on the housing when attached to 2), a connector (see figure below, capable of being rotated) rotatable about a predetermined rotational axis with respect to the housing of the generator, and -4-Application No. 16/744,441a coupler disposed in the connector (see figure below), and having a second electric contact (29B) rotatable about the predetermined rotational axis with respect to the first electric contact in a state in which an electric connection of the second electric contact to the first electric contact is maintained (See explanation below), and the connector further includes a conductive member (portion forming wire coming from the terminal) forming a part of an electric path of a current that flows based on an operating input at an operating member (11/12) provided on the handle. Examiner notes “in a state in which an electric connection of the second electric contact to the first electric contact is maintained” is seen as conditional language. Thus, the examiner is taking the position that the electrical connection does not need to be maintained the entire time. Thus, there is a point where element 3 is attached to element 2 (and all contacts are attached), then if 2 is rotated, while element 3 is held still, the second contact would be rotatable relative to the first contact in a state in which an electric connection of the second electric contact to the first electric contact is maintained.


    PNG
    media_image1.png
    947
    917
    media_image1.png
    Greyscale

As to claim 10, Sanai discloses: A treatment system comprising: a treatment instrument (7, 8, 11, 12, 19) including a handle unit (7, 8), the handle unit includes a handle (7) for operation, a rod member (4) supported by the handle and transmitting vibration on a longitudinal axis (see figurers 1 and 3), 
a treatment unit (16) disposed at a distal end of the rod member and performing treatment by applying the vibration to both a biological tissue and a vibration generating device (see abstract and figures 1-3); 
a cable (13) having one end connected to the vibration generating device (see figure 2); and a power supply device connected to an opposed end of the one end of the cable (see paragraph 0012 and 0066), 
wherein the vibration generating device includes (see explanation below) a housing, a generator including a transducer disposed within the housing, the transducer generates the vibration by using electric energy, and a first electric contact disposed on the housing, a connector rotatable about a predetermined rotational axis with respect to the housing of the generator, and a coupler disposed in the connector, and having a second electric contact rotatable about the predetermined rotational axis with respect to the first electric contact in a state of being electrically connected to the first electric contact, and -5-Application No. 16/744,441the connector further includes a conductive member connected to the power supply device and the cable, and forming a part of an electric path of a current that flows based on an operating input at an operating member provided on the handle. Examiner notes the vibrating generating device is not being positively claimed. Thus, the examiner is taking the position that the cable is structured to be attached to a vibrating generating device with the claimed structure. 

As to claim 11, Sanai discloses the invention of claim 1, Sanai further discloses: wherein the coupler and the generator are each disposed on a same longitudinal axis (see figure attached above and figures 1-6). 

As to claim 13, Sanai discloses the invention of claim 10, Sanai further discloses: wherein the connector is detachably attachable to the handle unit (see explanation below). Examiner notes since the vibrating generating device is not being positively claimed, the examiner is taking the position that a vibrating generating unit is able to be used with the device claimed above and that vibrating generating device is able to have a connector detachably attachable to the handle unit. 

Allowable Subject Matter
Claims 2, 7-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: (claim 2) and an electric connection is established between the operating member of the handle and the electric path by electrically connecting the third electric contact to a fourth electric contact disposed in the handle, (claim 7) wherein the connector includes an attachment to be engaged with the handle, and -3-Application No. 16/744,441 the connector is attached to the handle by engaging the attachment with the handle, (claim 8) wherein the connector has a protruding portion protruding to a distal end side, the housing of the generator includes a groove portion with which the protruding portion engages, the first electric contact is disposed on an inner circumferential surface of the groove portion, and the second electric contact is disposed on an outer circumferential surface of the protruding portion or (claim 12) wherein the connector is detachably attachable to the handle unit. 
The closest art found was Sanai (20150051516).  As to claim 2, Sanai fails to teach:  and an electric connection is established between the operating member of the handle and the electric path by electrically connecting the third electric contact to a fourth electric contact disposed in the handle because all contacts are in element 2, not the handle element 7. Having element 2 not be part of the handle was the only way to read on claim 1. As to claim 7, the connector of Sanai doesn’t have a connector including an attachment to be engaged with the handle, and -3-Application No. 16/744,441 the connector is attached to the handle by engaging the attachment with the handle. As to claim 8, Sanai’s first contacts are located on an outer surface, not an inner circumference. As to claim 12, the connector of Sanai is not detachably attachable to the handle unit. Modifying the device to read on any of these missing claims would result in the device being inoperable. Furthermore, teaching references to support the modifications could not be found. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Worthington (10,799,257): teaches contacts with removable tool
Shelton (20170207467): teaches contacts with removable tool

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771